COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       The State of Texas v. John Wright

Appellate case number:     01-19-00363-CR

Trial court case number: CC18-152

Trial court:               County Court at Law of Waller County

        On July 30, 2019, the State filed a motion requesting that we remand this case to the trial
court to issue findings of fact and conclusions of law. The State asserts that (1) it filed a request
for findings of fact and conclusions of law with the trial court on July 3, 2019 and (2) the trial
court has failed to issue its findings of fact and conclusions of law.
        Texas Rule of Civil Procedure 297 provides that findings of fact and conclusions of law
are due within twenty days after the request is made. TEX. R. CIV. PRO. 297. If the trial court fails
to timely issue its findings of fact and conclusions of law, Rule 297 requires that the requesting
party file a notice of past due findings of fact and conclusions of law:
       If the court fails to file timely findings of fact and conclusions of law, the party
       making the request shall, within thirty days after filing the original request, file with
       the clerk and serve on all other parties in accordance with Rule 21a a “Notice of
       Past Due Findings of Fact and Conclusions of Law” which shall be immediately
       called to the attention of the court by the clerk. Such notice shall state the date the
       original request was filed and the date the findings and conclusions were due. Upon
       filing this notice, the time for the court to file findings of fact and conclusions of
       law is extended to forty days from the date the original request was filed.
TEX. R. CIV. P. 297.
          Although the trial court’s findings of fact and conclusions of law were due by July 23,
2019, neither the State’s motion nor the record indicates that the State filed the required notice of
past due findings of fact and conclusions of law with the trial court. Before seeking relief from this
Court, the State must demonstrate that it has complied with Rule 297’s requirement that it notify
the trial court of its past due findings of fact and conclusions of law. Accordingly, the State’s
motion to remand is denied.
      It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman____
                    Acting individually


Date: __November 26, 2019___